DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims, filed on 03/24/2021, have been entered.
Applicant’s amendments caused withdrawal of the rejection under 35 U.S.C. 112(b) of claims 6 as failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention, the rejection under 35 U.S.C. 102 of claims 1-5, 7-9, 11, and 16-20 as being anticipated by Cha et al. (KR 2016/143496 A).
The amendments do not overcome the nonstatutory double patenting rejection over US Patent No. 10,741,773.
Claims 1 and 6 have been amended.
Claims 1-20 are pending in the application.

	Response to Arguments
Applicant’s arguments with respect to the non-statutory double patenting rejection of claims 1-9, 11-14, and 16-20 over claims 1-2, 5, 7-9, 11, 13, 15-19 and 21 of US Patent No. 10,741,773 have been fully considered and are not persuasive. The amendments do not overcome the non-statutory double patenting rejection because the claims still overlap in scope.
Applicant's arguments with respect to the rejections over Cha et al. (KR 2016/143496 A) have been fully considered but they are not persuasive. Applicant’s amendments do not fully overcome the prior art because the prior art still reads on the claimed invention.
A reinterpretation of the prior art is given below to explain how the prior art still reads on the claimed invention.
Applicant’s arguments with respect to the rejections over Kawamura et al. (WO 2012/070233 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn and a second non-final office action has been furnished in place of the non-final dated 12/30/2020.  
However, upon further consideration, a new ground(s) of rejection is made below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 contains embodiments in which A2 is pyridine and c1 is 0 which is outside the scope of parent claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 10, claim 10 requires that A2 is a pyridine group, but also requires that c1 is zero, which lies completely outside of the scope of parent claim 1. 
For the purpose of continuing examination, claim 10 will be interpreted as not being dependent on claim 1, however, the definitions of L3, a3, Ar3, b3, c3, R1, R2, R4, R5, d1, and d2 will be the same as described in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 11-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Kim et al. (US 2017/0352820 A1) .
With respect to claim 1, Kim discloses Compound 1 (paragraph 0026), which is pictured below.

    PNG
    media_image1.png
    299
    609
    media_image1.png
    Greyscale

This compound reads on instant Formula 1 when A1 is a benzene group, A2 is a pyridine group, a1, b1, and c1 are 1, L1 is a C14 aryl (anthracene) group, Ar1 is a C6 aryl (phenyl) group, c2 and c3 are 0 so that L2, L3, Ar2, and Ar3 are not present, R1-R3 are hydrogen atoms and R4 and R5 are a C1 alkyl (methyl) group.
With respect to claim 2, Kim teaches the condensed cyclic compound of claim 1, and A1 and A2 are different from each other.
With respect to claims 3 and 4, Kim teaches the condensed cyclic compound of claim 1 and L1 is an anthracene group represented by Formula 3-8.
With respect to claims 5 and 6, Kim teaches the condensed cyclic compound of claim 1, and Ar1
With respect to claim 7, Kim teaches the condensed cyclic compound of claim 1 and c1 is 1, and c2 and c3 are zero, as discussed above.
With respect to claims 8 and 9, Kim teaches the condensed cyclic compound of claim 1, and R1-R3 are hydrogen atoms, and R4 and R5 are a C1 alkyl (methyl) group.
With respect to claims 11-13, Kim teaches the condensed cyclic compound of claim 1, and the condensed cyclic compound is represented by Formula 1-2 when c1 is 1 and c2 and c3 are zero, as discussed in claim 1 above. 
With respect to claim 14, Kim teaches the condensed cyclic compound of claim 1, and the condensed cyclic compound is represented by Formula 2-2 for the reasons discussed above. 
With respect to claim 15, Kim teaches the condensed cyclic compound of claim 1, which is identical to instant Compound 3.
With respect to claims 16-18, Kim teaches the condensed cyclic compound of claim 1, and a first electrode (anode), a second electrode (cathode), a hole transport region between the anode and the emission layer comprising a hole transport layer, an electron transport region between the emission layer and the cathode comprising an electron transport layer, and an organic layer comprising an emission layer, and the organic layer includes the compound of the invention (paragraphs 0027-0030).
With respect to claim 19, Kim teaches the organic light-emitting device of claim 18, and the emission layer further comprises an anthracene-based compound (the emissive color depends on the emission layer materials, blue emission materials include anthracene, paragraphs 0058-0059).
With respect to claim 20, Kim teaches the organic light-emitting device of claim 17, and the hole transport region comprises a p-dopant and the p-dopant comprises a cyano group-containing compound (paragraphs 0031-0033 and HT-D1, pictured below).

    PNG
    media_image2.png
    388
    613
    media_image2.png
    Greyscale

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-9, 11-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (KR 2016/143496 A).
With respect to claim 1, Cha teaches a condensed cyclic compound represented by Formula 1, which is pictured below.

    PNG
    media_image3.png
    205
    131
    media_image3.png
    Greyscale

This compound meets the requirements of the instant claim when instant A1 is a benzene group, and A2 is a pyridine group, and R1-R3 are hydrogen atoms, while R4 and R5 are a C1 alkyl group.
However, this compound does not meet the requirement that when A2 is pyridine, c1 is 1.
Given the general formula and teachings of Cha, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of this compound in order to pursue the known options within his or her technical grasp and would expect the isomeric compounds to be useful as a host material in the organic layer of the electroluminescent device of Cha and possess the properties taught by Cha.  A prima facie case of obviousness exists when chemical compounds have very close structural 
The positional isomer of Cha pictured below reads on the claim when L1 is a unsubstituted C6 arylene (phenylene) group, a1 is 1, Ar1 is a substituted C16 heteroaryl group, c2 and c3 are 0, the sum of c1, c2, and c3 is 1, and the substituent on the substituted C16 heteroaryl group is selected as a C12 heteroaryl group.

    PNG
    media_image4.png
    478
    559
    media_image4.png
    Greyscale

With respect to claim 2, Cha teaches the condensed cyclic compound of claim 1, and A1 and A2 are different from each other, as discussed above.
With respect to claim 3, Cha teaches the condensed cyclic compound of claim 1, and L1 is selected as a phenylene group (C6 arylene group), as discussed above. 
With respect to claim 4, Cha teaches the condensed cyclic compound of claim 1, and L1
With respect to claim 5, Cha teaches the condensed cyclic compound of claim 1, and Ar1 is a benzocarbazolyl group (C16 heteroaryl group), as discussed above.
With respect to claim 6, Cha teaches the condensed cyclic compound of claim 1, as discussed above. A person of ordinary skill in the art would recognize that compound 1-93 is formed from general Formula 1 of Cha (page 3 of the untranslated document), which is pictured below.

    PNG
    media_image5.png
    365
    349
    media_image5.png
    Greyscale

In this formula, t may be 0 so a carbazole group is formed (paragraph 15). The positional isomer of this compound is pictured below.

    PNG
    media_image6.png
    474
    565
    media_image6.png
    Greyscale

This compound meets the limitation of the instant claim when Ar1 is Formula 5-20 and Z32 is a dibenzofuran group.
Cha includes each element claimed, with the only difference between the claimed invention and Cha being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a material of the organic layer of an organic light emitting device which improves efficiency, has low driving voltage, and improves the lifetime characteristics of the organic light emitting diode (paragraph 18, lines 1-3), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 7, Cha teaches the condensed cyclic compound of claim 1, where c1 is 1, and c2 and c3 are 0, and the sum of c1, c2, and c3 is 1, as discussed above.
With respect to claim 8, Cha teaches the condensed cyclic compound of claim 1, and R1 to R5 are selected as a hydrogen atom and C1 alkyl group, as discussed above.
With respect to claim 9, Cha teaches the condensed cyclic compound of claim 1, and R4 and R5 are independently selected from a methyl group (C1 alkyl group) as pictured above.
With respect to claim 11, Cha teaches the condensed cyclic compound of claim 1, as discussed above. This compound meets the requirements of instant Formula 1-1, for the same reasons discussed above.
With respect to claims 12 and 13, Cha teaches the condensed cyclic compound of claim 11, and in Formula 1-1, c1 is 1 and c2 and c3 are each 0.
With respect to claim 14, Cha teaches the condensed cyclic compound of claim 1, and the condensed cyclic compound is represented by Formula 2-1 when X7 is N, and X5 and X6 are carbon atoms, and all other characters are the same as described in claim 1.
With respect to claims 16-18, Cha teaches a device structure given in Figure 2, pictured below.

    PNG
    media_image7.png
    403
    475
    media_image7.png
    Greyscale

In this figure, there is a first electrode (2, anode), a second electrode (4, cathode), and an organic layer which has a hole injection layer (5, hole injection layer) between the first electrode and the emission layer (7, light emitting layer), and an electron transport region between the emission layer and the second electrode comprising an electron transport layer (8, electron transport layer) (paragraph 0534). Cha also teaches the condensed cyclic compound of claim 1 is in the emission layer (paragraph 0019, lines 3-5) (claims 16 and 18).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the compound of claim 1 in the emission layer of an electroluminescent device of the claimed structure as Cha teaches this is a known device structure and known application of condensed polycyclic compounds.
With respect to claim 19, Cha teaches the organic light-emitting device of claim 18, and that the emission layer may include an anthracene derivative (paragraph 0369, lines 1-4).
It would have been obvious to a person having ordinary skill in the art to use the positional isomer of the compound of Cha with an anthracene-based compound as Cha teaches this is a known layer composition.
With respect to claim 20, Cha teaches the organic light-emitting device of claim 17, and that the hole transport region may include hexaazatriphenylene (HAT), which is a cyano-group containing compound (paragraph 0452).
Cha is silent to HAT performing the function of a p-dopant. However, this is considered to be a property of the composition.  Products of identical chemical composition cannot have mutually exclusive properties, and it has been held that when the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (See MPEP 2112.01(II)), and the compound of Cha reads on the claims. Support for this presumption 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the positional isomer of Cha in a device with a cyano group-containing p-dopant as exemplified by Cha.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 11-14, and 16-20  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 7-9, 11, 13, 15-19, and 21 of U.S. Patent No. 10,741,773. Note in particular Formula 3-41 for L1 to L3 in claim 4 of the instant application and that embodiment 54 from claims 12 of U.S. Patent No. 10,741,773 could satisfy the requirements of all the aforementioned instant claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2019/182360 – discloses compounds which read on the claimed compounds. Applicant’s submission of a translation of the foreign priority documents on 08/28/2018 overcomes this reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657.  The examiner can normally be reached on Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786